UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
  In re:
                                                         Chapter 11
  SALIL P. MANILAL,
                                                         Case No. 20–11393 (SCC)
                                Debtor.


                                CERTIFICATE OF SERVICE

Paris Gyparakis, under penalty of perjury, hereby certifies as follows:

                1.     I am over 18 years of age, reside in New York, New York and am not a

party to this proceeding.

                2.     On December 10, 2020, I served a copy of the Debtor's Application to

Retain Rosen & Associates, P.C. as Bankruptcy Counsel to Debtor [Doc. No. 49] and the Notice

of Presentment thereof, as amended [Doc. No. 51], upon the parties whose names and addresses

are set forth on the annexed service list by regular first-class mail, by depositing true copies of

same in pre-paid, properly addressed wrappers in an official depository under the exclusive care

and custody of the United States Postal Service within the state of New York.


Dated: New York, New York
       December 11, 2020



                                                           Paris Gyparakis




RA202019_4.61
                                      SERVICE LIST

Office of the United States Trustee            Law Offices of Kenneth L. Baum, LLC
U.S. Federal Office Building                   Co-Counsel of Record for ICICI
201 Varick Street, Room 1006                     Bank UK PLC
New York, NY 10014                             167 Main Street
Attn: Shannon A. Scott, Esq.                   Hackensack, NJ 07601
                                               Attn: Kenneth L. Baum, Esq.
Anderson Kill, P.C.
Proposed Special Litigation Counsel            DLA Piper LLP (US)
  to the Debtor                                Proposed Substituting Co-Counsel
1251 Avenue of the Americas                       for ICICI Bank UK PLC
New York, NY 10020                             1251 Avenue of the Americas
Attn: Andrew J. Wagner, Esq. &                 New York, NY 10020
      Devin W. Ness, Esq.                      Attn: Thomas R. Califano, Esq. &
                                                     Jamila Justine Willis, Esq.
D. Patel Law LLC
Co-Counsel for ICICI Bank
  UK PLC
63 Mountain Avenue
Mendham, NJ 07945
Attn: Dipesh Patel, Esq.




                                           2
